United States Court of Appeals
                      For the First Circuit

No. 12-1377

                   OSCAR ORLANDO ROSALES PEREZ,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,
                   Souter,* Associate Justice,
                    and Selya, Circuit Judge.


     Randy Olen for petitioner.
     Kevin James Conway, with whom Brooke M. Maurer, Trial
Attorney, Civil Division, U.S. Department of Justice, Stuart F.
Delery, Principal Deputy Assistant Attorney General, Civil
Division, and Richard M. Evans, Assistant Director, were on brief,
for respondent.



                         January 15, 2014




     *
        Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           LYNCH,   Chief   Judge.         Oscar   Orlando   Rosales   Perez

(Rosales), a Guatemalan teacher who entered this country in 2003,

was ordered removed in 2011.     He did not seek judicial review of

that order.    Rather, he sought to reopen before the Board of

Immigration Appeals (BIA) a few months later based on new evidence.

The BIA was unpersuaded.    He now     petitions for judicial review of

the BIA's denial of his motion to reopen removal proceedings.            We

deny his petition for review, as the BIA did not abuse its

considerable discretion in this area.

                                     I.

A.         Original Removal Proceedings

           On September 6, 2006, Rosales was charged as removable as

an alien in the United States who was not admitted or paroled.          See

8 U.S.C. § 1182(a)(6)(A)(i). Rosales conceded his removability and

applied for withholding of removal, protection under the Convention

Against Torture (CAT), and voluntary departure from the United

States.   Specifically, Rosales said he sought relief from removal

because he feared being the victim of gang violence in Guatemala as

a result of his teaching and counseling students to avoid joining

gangs.

           At a merits hearing before the Immigration Judge (IJ) on

February 22, 2010, Rosales testified that he grew up in Guatemala

City and had taught 14- to 18-year-old students at the Colegio Pan

Americano for about five years, starting in 1998.            Because the IJ


                                     -2-
found   him    credible,   we   tell   his   story    as   he   did.      At   his

orientation classes, Rosales said, he told students not to get

involved in gangs and to stay away from bad influences, such as

alcohol and drugs.      Some of his students were in the Maras gang;

they tried to "provoke" Rosales during these classes, but he

resisted any confrontation.

              Rosales testified that about two years after he started

teaching, a student who was in the Maras gang failed a computer

test that Rosales had given and warned Rosales, "you will see how

you're going to die."           Rosales reported the incident to the

principal, who expelled the student as a result.

              Four days later, the student and other Maras members

followed Rosales around, insulting him.              Later on, about four of

the student's friends in the Maras followed Rosales and his brother

onto a bus when Rosales was on his way home from work.                 One of the

gang members held a gun to Rosales's head and demanded money, while

the other members threatened Rosales and his brother with blades.

Rosales gave into their demand for money and later filed a police

report.   The police did nothing.

              Rosales was with his wife the second time that the Maras

attacked him, around February 2001, approximately two years after

he was robbed on the bus.       The same Maras members again sought to

rob Rosales and his wife.          When Rosales intervened when Maras

members pulled at his wife's purse, he was hit with a gun, thrown


                                       -3-
to the floor, and stabbed with a knife.   The Maras then took all of

the couple's belongings. Rosales received six stitches on his hand

and fourteen on his leg for his knife wounds.         Rosales filed

another police report; the police again did nothing.

          Rosales was also with his wife during the third attack,

which occurred approximately two years after the second attack.

Again, the same weapon-bearing Maras members robbed the couple,

telling Rosales that they would kill him if he went to the police

afterwards.   Rosales did not go the police this time.

          After the third attack, Rosales was convinced that the

gang members knew where he lived because they had called his house

asking for money.      Fearful of the gang violence, Rosales fled

Guatemala on October 22, 2003 and illegally entered the United

States through the Texas border on November 5, 2003.       His wife

later joined him in the United States after she had acquired a

visa.

          Rosales also testified that his cousin was killed by a

gang in August 2005.   He said that his cousin was not a teacher and

worked for the health ministry in Guatemala.    He did not know why

his cousin was killed.

          Rosales's sister-in-law, Lucy Rosales, also testified.

Ms. Rosales is a United States citizen who was visiting Guatemala

when gang members robbed Rosales and his brother on a bus. Although

she did not witness the attack, she said the experience made


                                 -4-
Rosales scared for his life.           She also testified that gang members

attacked Rosales because he had advised students to stay away from

gangs.      All three attacks occurred only after the student was

expelled based on a confrontation he had with Rosales after failing

a computer test, not directly after the orientation classes.

             Rosales claimed that he had been and would be persecuted

because of his political opinion and membership in a particular

social group: teachers who publicly oppose gang membership.                      In an

oral decision, the IJ denied Rosales's applications for withholding

of removal and CAT protection and granted him voluntary departure.

The IJ considered Rosales's documentary evidence, including letters

from   former      colleagues     at   the     school   where     he   worked,     his

declaration, and the joint declaration of his brother and sister-

in-law.      The IJ articulated four independent grounds for her

finding that Rosales had not established a clear probability that

his life or freedom would be threatened in Guatemala on account of

one    of   five     protected    grounds,       making    him      ineligible     for

withholding of removal.          See Arevalo-Giron v. Holder, 667 F.3d 79,

82 (1st Cir. 2012).

             The   IJ    found   that:   (1)     the    incidents      described    by

Rosales,     taken      cumulatively,    did     not    rise   to    the   level   of

persecution;       (2)    even   if    those     incidents       constituted     past

persecution, there was insufficient evidence to show that the

persecution was on account of a protected ground; (3) the proposed


                                         -5-
social     group   lacked    the    requisite      "social    visibility"      for

withholding purposes, given insufficient evidence that Guatemalan

society    identified   teachers      that    spoke   out    against   gangs    as

belonging to a particular group; and (4) Rosales had not shown it

was more likely than not that he would face future persecution in

Guatemala on account of a protected ground.                  The IJ noted that

Rosales's parents and two sisters in Guatemala remained unharmed.

She also found that Rosales's cousin who was killed was not a

teacher, nor did gangs target him because of his relationship to

Rosales.     The IJ also noted that there was no evidence that the

principal who expelled the Maras member had suffered any harm or

threats from gangs in the years since.                The IJ concluded that

Rosales's CAT claim failed because there was no evidence that he

feared a government official or any person acting in an official

capacity.

            Rosales appealed to the BIA.            On October 31, 2011, the

BIA   dismissed    Rosales's       appeal    and   reinstated   his    grant    of

voluntary departure.        The BIA concluded that Rosales had not shown

a nexus between his prior harm and a protected ground, reasoning

that proof of the gang's criminal extortion did not amount to a

showing that the harm was motivated by his political opinion or

purported membership in a particular social group.

            The BIA found that Rosales's past experiences did not

rise to the level of persecution and that his claim of future


                                       -6-
persecution on account of his past activities as a teacher was

"highly speculative and not supported by the record."                 The BIA

observed that Rosales had "not . . . identified evidence that

similarly situated individuals are targeted for persecution in

Guatemala on account of a protected ground." (emphasis added). The

BIA also agreed that Rosales had no CAT claim, saying he had not

shown his past experiences amounted to torture nor had he shown

government consent or acquiescence to gang-perpetrated harms.

             Rosales   did   not   seek    judicial   review   of   the   BIA's

dismissal.

B.           Motion to Reopen

             On December 30, 2011, Rosales moved to reopen removal

proceedings on the basis of new evidence he claimed showed the

"persecution of teachers and school administrators who publicly

oppose gang practices and values by expressly dissuading their

students from participating in gangs."

             Rosales submitted a copy of an email, not an affidavit,

dated December 27, 2011, from Rodrigo Beltran, a math teacher from

the Fountain of Life Christian School in Guatemala. The school had

closed on September 23, 2010.             Beltran said the closing was in

response to gang violence and that gang members had used death

threats to extort money from him and his immediate boss.              He said

the gangs had shot at his house, had shot at the school, and had

also threatened to kill students.           He also said that gang members


                                     -7-
had killed Alfredo Osorio, also a teacher at this school, on March

15, 2011, when Osorio was leaving his house.

           Rosales also submitted newspaper articles that described

the closing of this school due to "extortions from . . . gang

members" that demanded payments on a monthly basis, and the U.S.

State Department's 2010 Human Rights Report on Guatemala, which

Rosales said showed a drastic increase in violence in Guatemala

since the IJ's February 2010 decision.

           On February 29, 2012, the BIA denied Rosales's motion to

reopen, saying that none of the documents that Rosales submitted

showed how the Fountain of Life Christian School or its teachers

publicly opposed gang practices, nor did they show how the gang

threats were related to any such opposition.          The gang's criminal

extortion of money from schools and teachers did "not amount [to]

a showing that a central reason [for that extortion] was their

purported membership in a particular social group."

            The BIA also rejected Rosales's claim that the 2010

Country   Report   he   submitted   showed     that   gang   violence   had

"drastically escalated" in Guatemala, noting that the report did

not indicate substantial changes in gang violence in the year since

Rosales's February 2010 hearing.          The BIA concluded that the new

evidence was "similar to, and cumulative of, evidence already

submitted . . . and does not show that a different outcome is




                                    -8-
warranted with respect to [Rosales's] claims for withholding of

removal or protection under the [CAT]."

                                 II.

          Motions to reopen removal proceedings are disfavored due

to the "strong public interest in bringing litigation [in these

proceedings] to a close . . . promptly."     Jutus v. Holder, 723 F.3d
105, 109 (1st Cir. 2013) (omission in original) (quoting Fesseha v.

Ashcroft, 333 F.3d 13, 20 (1st Cir. 2003)) (internal quotation

marks omitted).    As a result, the BIA enjoys considerable latitude

in deciding such motions, id., and we review the BIA's denial of a

motion to reopen for abuse of discretion, Haizem Liu v. Holder, 727
F.3d 53, 56 (1st Cir. 2013).   We uphold the BIA's decision "unless

the complaining party can show that the BIA committed an error of

law or exercised its judgment in an arbitrary, capricious, or

irrational way."    Id. (quoting Le Bin Zhu v. Holder, 622 F.3d 87,

91 (1st Cir. 2010)) (internal quotation marks omitted).

          An applicant moving to reopen removal proceedings must

meet several requirements.    First, he must introduce new, material

evidence that was not available at the original merits hearing.

Second, he must make out a "prima facie case of eligibility for the

relief sought."    Jutus, 723 F.3d at 110.

          Rosales makes two arguments.       First he argues that the

BIA conflated the standard for making a prima facie case with the

standard for the underlying substantive relief when it denied his


                                 -9-
motion because the new evidence did "not show that a different

outcome is warranted." He also argues the BIA did not consider the

original record evidence.      He says that the new and old record

evidence, considered together, needed to show only a "reasonable

likelihood" that he is eligible for the relief he requests in order

to make out a prima facie case, not that a different outcome is

warranted.   Larngar v. Holder, 562 F.3d 71, 78 (1st Cir. 2009)

(quoting Sevoian v. Ashcroft, 290 F.3d 166, 175 (3d Cir. 2002))

(internal quotation marks omitted).

           As to his second argument, it can be quickly disposed of

as without merit.    The BIA said that it had reviewed the entire

record, not just the new evidence.      And the logic of its ruling

required review of the original record.

           As to both arguments, Rosales had to show that his

evidence was "new" and that it was "material" before reaching the

issue of a prima facie case.    See Ratnasingam v. Holder, 556 F.3d
10, 15 (1st Cir. 2009); 8 C.F.R. § 1003.2(c)(1).    The problem for

Rosales is that the new evidence was not material to the question

of the nexus between his treatment and one of five protected

grounds.   The new evidence said nothing on this issue at all.   This

was a key gap in his original application, and the new evidence did

not even purport to fill that gap.

           Evidence is not material unless it has some impact on the

outcome of a petitioner's underlying case. See In re Coelho, 20 I.


                                 -10-
& N. Dec. 464, 473 (B.I.A. 1992); see also Xiu Xia Zheng v. Holder,

502 F. App'x. 13, 14 (1st Cir. 2013) (per curiam) (saying that new

evidence is material for motion to reopen purposes only if it

"would likely change the result in the case" (quoting Coelho, 20 I.

& N. Dec. at 473) (internal quotation marks omitted)). So, the BIA

did not misapply the materiality standard where it evaluated

whether the new evidence showed that a "different outcome is

warranted" in Rosales's case. Nor did the BIA abuse its discretion

in finding the new evidence was not material.

          As the BIA explained:

          [T]he evidence submitted at the time of
          [Rosales's] hearing indicated that criminal
          violence and extortion affected a wide range
          of individuals and institutions in Guatemala,
          not excluding educators.        The evidence
          submitted in [Rosales's] motion [to reopen] is
          similar to, and cumulative of, evidence
          already   submitted    in   the   respondent's
          proceedings, and does not show that a
          different outcome is warranted with respect to
          his claims for withholding of removal or
          protection under the [CAT]. Matter of Coelho,
          20 I & N Dec. 464 (BIA 1992).1



     1
        Despite some poorly worded language in the respondent's
brief, we do not read the BIA's decision in this case nor in In re
Coelho as creating a rule that if new evidence is cumulative of the
original record evidence, then it is not material. For example, a
petitioner might produce only slim evidence that is insufficient to
show a nexus between persecution and membership in a particular
social group in removal proceedings. Later, in a motion to reopen,
if petitioner submits affidavits from ten individuals establishing
they were victims of persecution because of their membership in
this same social group, that evidence is cumulative of preexisting
record evidence, but it also may nonetheless be material to the
nexus requirement. However, that situation is not this case.

                               -11-
(record citations omitted).        This finding as to the new evidence

was neither irrational nor arbitrary.        The BIA correctly observed

that all of the new documents describing gang violence toward

teachers at a particular school were silent on whether any of those

teachers or school administrators publicly opposed gangs.                The

State Department's 2010 Country Report on Guatemala similarly did

not provide evidence addressing whether teachers were targeted

because of their public opposition to gang membership.                  As a

result, the new evidence was not material where it did nothing to

fill a gap that existed in the original record evidence: proof that

persecution   was   on   account   of   teachers'   public   teaching    and

opposition to gangs.

          The BIA did not reach the issue of whether Rosales had

made a prima facie showing of eligibility for relief.          Nor did it

need to, given its conclusion that Rosales had not introduced new,

material evidence.       See Smith v. Holder, 627 F.3d 427, 433 (1st

Cir. 2010); Ratnasingam, 556 F.3d at 15 ("Prima facie eligibility

for relief is only one of the two threshold requirements for a

motion to reopen.").      As a result, Rosales's reliance on Smith v.

Holder, 627 F.3d at 438, which held that a court should look at all

of the record evidence, not just newly submitted evidence, in




                                    -12-
evaluating the prima facie case requirement for reopening, is

misplaced.2

            Finally,    Rosales    requests    that   we    issue      an   order

directing     the   respondent    to   state   whether     it   will   exercise

prosecutorial discretion and allow him to remain.                We decline.

Rosales could have requested this relief from the government

himself at any time.      It has been over two years since the Morton

Memo3 has issued, and there is no occasion for this court to make

a request which Rosales either has not made himself or which was

made and denied.     Efforts to prolong these proceedings will not be

rewarded.




     2
        Rosales also criticizes the BIA's earlier decision that
Rosales had not established past persecution. However, Rosales
never sought judicial review of the BIA's October 31, 2011
decision. Nor did he raise the issue of past persecution in his
motion to reopen, which is the only proceeding before us. The time
limits for seeking review of BIA orders are "mandatory and
jurisdictional." Stone v. INS, 514 U.S. 386, 405 (1995) (quoting
Missouri v. Jenkins, 495 U.S. 33, 45 (1990)). Having long ago
missed the thirty-day window for seeking review of the BIA's 2011
decision, see 8 U.S.C. § 1252(b)(1), he cannot now attempt to
circumvent the statutory requirements for judicial review through
the backdoor of his motion to reopen. Lopez v. Holder, 723 F.3d
43, 47 (1st Cir. 2013).
     3
         Morton, Dir., U.S. Immigration & Customs Enforcement,
Exercising Prosecutorial Discretion Consistent with the Civil
Immigration Enforcement Priorities of the Agency for the
Apprehension, Detention, and Removal of Aliens (June 17, 2011),
available   at   http://www.ice.gov/doclib/secure-communities/pdf
/prosecutorial-discretion-memo.pdf.

                                       -13-
                              III.

          For the foregoing reasons, the petition for review is

denied.




                              -14-